Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered June 9, 1988, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly instructed the jury that it could not accept his agency defense unless he acted "solely” as the agent of the buyer, who in this case was an undercover police officer (see, People v Lam Lek Chong, 45 NY2d 64; see also, 3 CJI[NY] PL art 220, at 1750). Moreover, the court’s agency charge, viewed in its entirety, did not suggest to the jury that the defendant could not be an agent of the undercover officer if he received some benefit from the transaction. Accordingly, the defendant’s claim that the court’s agency charge deprived him of a fair trial is without merit. Eiber, J. P., Sullivan, Balletta and O’Brien, JJ., concur.